Petition for Writ of Mandamus Dismissed and Opinion filed November 6,
2007







Petition
for Writ of Mandamus Dismissed and Opinion filed November 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00897-CV
____________
 
IN RE WESLEY E. EVANS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 23, 2007, Relator, Wesley E. Evans, filed a petition for writ of
mandamus in this court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1. 




In the
petition, relator asks this court to compel the presiding judge of the 351st
District Court of Harris County to set aside relator=s two sixty-year sentences for
aggravated sexual assault of child because his prior convictions used for
purposes of enhancement allegedly are void.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.CHouston [1st Dist.] 2001, orig.
proceeding); see also In re Frazier, No. 05-07-00193, 2007 WL 852889, at
*1 (Tex. App.CDallas Mar. 22, 2007, orig. proceeding) (mem. op.) (explaining court of
appeals did not have jurisdiction over relator=s petition attacking prior
convictions used for enhancement).  This includes assertions of void
judgments.  In re Walid, No. 08-04-00345-CR, 2004 WL 3017293, at *1
(Tex. App.CEl Paso Dec. 16, 2004, orig. proceeding) (not designated for publication)
(holding court did not have authority to compel trial court to set aside
judgment of conviction, which relator asserted was void).  
Moreover,
relator has not provided this court with a certified or sworn copy of the
judgments in the sexual assault proceedings.  See Tex. R. App. P. 52.3(j) (requiring
certified or sworn copy of Aany order complained of@).  
Because
we do not have jurisdiction to grant post-conviction relief, the petition for
writ of mandamus is ordered dismissed.
 
PER
CURIAM
 
Petition Dismissed and Opinion filed
November 6, 2007.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.